Title: From Thomas Jefferson to Albert Gallatin, 16 June 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr   Gallatin 
            June 16. 04.
          
          I inclose you the recommendations recieved when the Collectorship of Nanjemoy was formerly vacant. Brent’s connections place him on good ground but his politics & character merit enquiry. Jackson’s recommendations make him also worthy of enquiry. I wish Mason, D. C. Brent, Hanson & Kelty could give us his character instead of Genl. Mitchell’s who is only his recommender. will you avail yourself of opportunities of speaking with them? I will do the same. in the mean time I have written to Colo. Peyton. Affectionate salutations.
        